Birdsong, Presiding Judge.
This case is the sequel to Howard v. Atlanta Cardio Pulmonary Assn., 171 Ga. App. 889 (321 SE2d 370), a case involving the Atlanta Cardio Pulmonary Assn, and Dr. David Skloven where the issue was an attack on the constitutionality of the Georgia rule allowing a defendant doctor to give his own affidavit of the exercise of due care, and to win summary judgment on that basis. That case was transferred to this court by the Supreme Court for disposition, thus eliminating and resolving the constitutional issue raised by the Howards. Cassells v. Bradlee Mgt. Services, 161 Ga. App. 325, 326 (1) (291 SE2d 48). This appeal involves the summary judgments in favor of two different co-defendants in that case, Clayton General Hospital Authority d/b/a Clayton General Hospital, and Sandra Bush, R. N. As parties not at issue in the appeal of the case involving Atlanta Cardio Pulmonary Assn, and Dr. Skloven, Clayton General and Nurse Bush were not precluded from seeking and obtaining summary judgment while an appeal was in life as to other co-defendants. Cohran v. Carlin, 249 Ga. 510, 512 (291 SE2d 538).
This case is likewise controlled by Payne v. Golden, 245 Ga. 784 (267 SE2d 211); Howard v. Walker, 242 Ga. 406 (249 SE2d 45); and Dobbs v. Cobb E.N.T. Assoc., 165 Ga. App. 238 (299 SE2d 141). Accordingly, because the plaintiff has produced no proper affidavit controverting the defendants’ expert affidavit evidence that they had complied with the standards of care of hospitals and their employees in like conditions and similar circumstances, summary judgment was correct.

Judgment affirmed.


Carley and Beasley, JJ., concur.